   Case 1:19-cr-00387-VM Document 46 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                          9/13/21
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                 :          19 CR 387 (VM)
                                          :
              -against-                   :
                                          :             ORDER
DONNIE FETTERS,                           :
                                          :
                           Defendant.     :

VICTOR MARRERO, U.S.D.J.:

       Counsel for the Government, with the consent of counsel for

Defendant (see Dkt. No. 45), requests that the Court conduct a

plea   remotely     (via    teleconference      or    videoconference)      under

Section 15002(b) of the Coronavirus Aid, Relief, and Economic

Security     Act    (“CARES    Act”),   which    allows     for    felony     plea

proceedings to be held remotely only when the district judge “in

a particular case finds for specific reasons that the plea or

sentencing in that case cannot be further delayed without serious

harm    to    the    interests     of    justice.”       See      also   In     re

Coronavirus/COVID-19 Pandemic, Second Amended Standing Order re:

Video Teleconferencing and Telephone Conferencing for Criminal

Proceedings, 20 Misc. 176, Dkt. No. 3, at 3 (S.D.N.Y. Sept. 16

2020) (authorizing the use remote proceedings for felony pleas

only upon a finding by the presiding judge that the “proceeding

cannot be further delayed without serious harm to the interests

of justice.”).

       The Court is persuaded that the plea in this case cannot be

                                    1
   Case 1:19-cr-00387-VM Document 46 Filed 09/13/21 Page 2 of 2



further   delayed   without   serious   harm   to   the   interests      of

justice. Further delay of his plea proceeding will prevent the

Defendant from availing himself of the Government’s plea offer

and from resolving this matter expeditiously. Additionally, it

is not certain when the Court will be able to conduct the

Defendant’s plea in person. Conducting the Defendant’s plea

remotely therefore “promotes judicial economy.” Cohen, 2020 WL

2539115, at *2. It “preempt[s] the parties’ [potential] motions

to this Court requesting further scheduling changes.” Id.; United

States v. Portolyoni, No. 09 CR 674, 2020 WL 5604047, at *3

(S.D.N.Y.   Sept.   18,   2020). It   also   avoids   adding      to   “the

existing backlog of cases in the federal court system” and the

“deluge of [requests for] hearings once in-person proceedings

can safely resume.” Cohen, 2020 WL 2539115, at *2. Therefore,

the Court authorizes the magistrate court to proceed remotely

in this matter.

SO ORDERED:
Dated: New York, New York
       13 September 2021




                                  2
